                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


RANDY ANDREW ANDERSON,

                Petitioner,

vs.                                     Case No. 3:16-cv-1242-J-39PDB

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

                Respondents.


                                ORDER

                          I.   INTRODUCTION

      To initiate this case, Petitioner Randy Andrew Anderson filed

a Petition for Writ of Habeas Corpus (Petition) (Doc. 1), an

Appendix (Doc. 3), and a Memorandum of Law (Doc. 4).     Respondents

filed a Response to Petition for Writ of Habeas Corpus (Response)

(Doc. 14), and Petitioner filed a Traverse to Response to Order to

Show Cause (Doc. 17).    See Order (Doc. 6).

      Petitioner moved to expand the record to include a video, and

the Court granted the motion and directed Respondents to provide

the Court with the video with audio. Order (Doc. 22). Respondents

complied.    See Exhibit P (State's Exhibit 1A (DVD)) (Doc. 23).

Petitioner also moved to amend his Petition, requesting to add

ground ten (Doc. 27), and the Court granted the motion.        Order

(Doc. 30).   The Court directed Respondents to respond to ground
ten, id., and they filed a Supplemental Response to Petition for

Writ       of   Habeas    Corpus      (Doc.       49),       addressing   ground       ten.1

Petitioner        filed   a   Reply      to     Respondents        Response    (Doc.   50).

Thereafter, Petitioner filed a Notice of Supplemental Authority

(Doc. 51) concerning ground three of the Petition.

                                         II.    CLAIMS

       Petitioner raises ten grounds: (1) the ineffective assistance

of counsel for failure to properly advise Petitioner of the

consequences if he chose to testify in his own behalf; (2) the

ineffective        assistance       of    counsel       for    failure    to   present    a

prescription defense; (3) the ineffective assistance of counsel for

failure to object to possession as a lesser-included offense; (4)

the ineffective assistance of counsel for failure to object to jury

instructions that included the offenses of purchase and possession,

conduct         that   was    not     illegal          due    to    Petitioner's       valid

prescription, and in light of the jury's return of a general

verdict; (5) a Giglio2 violation based on the state's use of false

or misleading testimony; (6) the ineffective assistance of counsel



       1
      The Court hereinafter refers to the Exhibits (Docs. 14 & 49)
as "Ex."    The Court notes Respondents submitted an Exhibit P
(video) and an Exhibit P (Amended Petition for Writ of Habeas
Corpus). The Court will refer to the first Exhibit P as video and
the second as Ex. P. Where provided, the page numbers referenced
in this opinion are the Bates stamp numbers at the bottom of each
page of the exhibit. Otherwise, the page number on the particular
document will be referenced.
       2
           Giglio v. United States, 92 S.Ct. 763 (1972).

                                               - 2 -
for failure to object to or challenge the aggregate weight of the

pills; (7) the ineffective assistance of counsel for failure to

request    a    jury    instruction    on   a    necessarily    lesser    included

offense: sale; (8) the ineffective assistance of counsel for not

requesting an instruction on the prescription defense; (9) the

ineffective assistance of counsel based on the cumulative errors of

counsel;       and   (10)   a   due    process    violation,        contending    the

prosecutor amended the information charging Petitioner with a more

serious charge for exercising his right to a jury trial.

           III.      TIMELINESS, EXHAUSTION, EVIDENTIARY HEARING

        The Petition is timely filed.             See Response at 5-6.            The

record    shows      Petitioner     adequately    exhausted    his     state     court

remedies.

        This Court is not required to hold an evidentiary hearing if

the record refutes the asserted factual allegations or otherwise

precludes habeas relief.            Schriro v. Landrigan, 550 U.S. 465, 474

(2007).     It is a petitioner's burden to establish the need for a

federal evidentiary hearing, and here, Petitioner has not met this

burden.    Chavez v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057, 1060

(11th    Cir.     2011),    cert.   denied,     565   U.S.   1120    (2012).      The

pertinent facts are fully developed in this record or the record

otherwise precludes habeas relief; therefore, the Court is able to

"adequately assess [Petitioner's] claim[s] without further factual




                                        - 3 -
development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir.

2003), cert. denied, 541 U.S. 1034 (2004).

                       IV.   STANDARD OF REVIEW

     The Antiterrorism and Effective Death Penalty Act (AEDPA)

governs a state prisoner's federal petition for habeas corpus. See

28 U.S.C. § 2254. "Under AEDPA, error is not enough; even clear

error is not enough."     Meders v. Warden, Ga. Diagnostic Prison,

Nos. 14-14178; 15-14734, 2019 WL 101161, at *10 (11th Cir. Jan. 4,

2019) (citing Virginia v. LeBlanc, 137 S.Ct. 1726, 1728 (2017) (per

curiam)).    It is clear, federal courts may grant habeas relief:

            only when the adjudication of a federal
            constitutional claim "on the merits in State
            court proceedings" either "resulted in a
            decision that was contrary to, or involved an
            unreasonable    application     of,    clearly
            established Federal law, as determined by the
            Supreme Court of the United States" or
            "resulted in a decision that was based on an
            unreasonable determination of the facts in
            light of the evidence presented in the State
            court proceeding." 28 U.S.C. § 2254(d). "This
            narrow evaluation is highly deferential, for a
            state court's determination that a claim lacks
            merit precludes federal habeas relief so long
            as fairminded jurists could disagree on the
            correctness of the state court's decision."
            Morrow v. Warden, 886 F.3d 1138, 1146–47 (11th
            Cir. 2018) (alteration adopted) (internal
            quotation marks omitted) (quoting Harrington
            v. Richter, 562 U.S. 86, 101, 131 S.Ct. 770,
            178 L.Ed.2d 624 (2011)). The decision of a
            state court is "contrary to" federal law only
            if it "contradicts the United States Supreme
            Court on a settled question of law or holds
            differently than did that Court on a set of
            materially indistinguishable facts." Cummings
            v. Sec'y for Dep't of Corr., 588 F.3d 1331,
            1355 (11th Cir. 2009) (citation and internal

                                 - 4 -
            quotation marks omitted). The decision of a
            state   court   "involves    an   unreasonable
            application of federal law if it identifies
            the correct governing legal principle as
            articulated by the United States Supreme
            Court, but unreasonably applies that principle
            to the facts of the petitioner's case,
            unreasonably extends the principle to a new
            context where it should not apply, or
            unreasonably refuses to extend it to a new
            context where it should apply." Id. (citation
            and internal quotation marks omitted). "The
            question ... is not whether a federal court
            believes the state court's determination was
            correct but whether that determination was
            unreasonable—a      substantially      higher
            threshold."   Id.   (citation   and   internal
            quotation marks omitted).

Wilson v. Warden, Ga. Diagnostic Prison, 898 F.3d 1314, 1321 (11th

Cir. 2018).

       A district court is charged with reviewing the conclusions of

the state court, deferring to the state court decisions, and

granting habeas relief only if the adjudication of the claim

resulted in a decision that was contrary to, or involved an

unreasonable application of Supreme Court precedent.        "Clear error

will not suffice."    Virginia v. LeBlanc, 137 S.Ct. at 1728.         This

formidable barrier to habeas relief is very difficult to overcome

as highly deferential AEDPA deference is due, unless the petitioner

shows the state court's ruling was so lacking in justification that

there was error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.        Therefore, if

some   fairminded   jurists   could   agree   with   the   lower   court's




                                 - 5 -
decision, habeas relief must be denied. Meders, 2019 WL 101161, at

*10.

       Of note, AEDPA deference is not based on the "specificity or

thoroughness" of the decision; indeed, the "no-grading-papers,

anti-flyspecking rule remains the law of the circuit."               Meders,

2019 WL 101161, at *12.       Thus, in its review, a district court is

not obliged to "flyspeck the state court order or grade it."

Wilson v. Warden, Ga. Diagnostic Prison, 898 F.3d at 1345. Also of

note, AEDPA deference is given even if no rationale or reasoning is

provided.    Meders, 2019 WL 101161, at *12 (citing Harrington v.

Richter, 562 U.S. 86, 100 (2011)).

       In its review, the district court should afford a presumption

of   correctness   to   state   trial    and   appellate   courts'   factual

determinations.    Pope v. Sec'y for Dep't of Corr., 680 F.3d 1271,

1284 (11th Cir. 2012) (quoting Bui v. Haley, 321 F.3d 1304, 1312

(11th Cir. 2003)), cert. denied, 568 U.S. 1233 (2013).               In this

regard,   "the   petitioner     'ha[s]   the   burden   of   rebutting   the

presumption of correctness by clear and convincing evidence.'             28

U.S.C. § 2254(e)(1)."     Morrow v. Warden, 886 F.3d 1138, 1147 (11th

Cir. 2018), petition for cert. filed, (U.S. Oct. 19, 2018) (No. 18-

6409).

       In employing AEDPA review:

                 "Deciding   whether   a   state   court's
            decision     'involved'    an    unreasonable
            application of federal law or 'was based on'
            an unreasonable determination of fact requires
            the federal habeas court to 'train its
                                   - 6 -
          attention on the particular reasons—both legal
          and factual—why state courts rejected a state
          prisoner's   federal   claims.'"   Wilson   v.
          Sellers, ––– U.S. ––––, 138 S.Ct. 1188,
          1191–92, ––– L.Ed.2d –––– (2018) (quoting
          Hittson v. Chatman, ––– U.S. ––––, 135 S.Ct.
          2126, 2126, 192 L.Ed.2d 887 (2015) (Ginsberg,
          J., concurring in denial of certiorari) ). The
          Supreme Court recently held that, when the
          relevant   state   court   decision   is   not
          accompanied by a reasoned opinion explaining
          why relief was denied, "the federal court
          should 'look through' the unexplained decision
          to the last related state-court decision that
          does provide a relevant rationale" and
          "presume that the unexplained decision adopted
          the same reasoning." Id. at 1192. "[T]he State
          may rebut the presumption by showing that the
          unexplained affirmance relied or most likely
          did rely on different grounds than the lower
          state court's decision." Id.

Johnson v. Sec'y, Dep't of Corr., 737 F. App'x 438, 441 (11th Cir.

2018) (per curiam).

     If the last state court to decide a federal claim provides an

explanation for its merits-based decision in a reasoned opinion,

the district court simply reviews the specific reasons given by the

state court and defers to those reasons, if they are reasonable.

But, if no explanation is provided, for example, the opinion simply

states affirmed or denied, the district court should "look through"

the unexplained decision to the last related state-court decision

that provides relevant rationale.3 The district court presumes the

unexplained decision adopted the same reasoning as the lower court,


     3
       In this case, the First District Court of Appeal (1st DCA)
affirmed on the basis of the trial court's orders; therefore,
Wilson requires that this Court look through the 1st DCA's
decisions to those of the trial court.
                              - 7 -
however, this presumption is not irrebutable, as strong evidence

may refute it. See Kernan v. Hinojosa, 136 S.Ct. 1603, 1606 (2016)

(per curiam). In an effort to rebut the presumption, the state may

attempt to show the higher state court relied or most likely relied

on   different   grounds   than   the   lower   state   court,   "such   as

alternative grounds for affirmance that were briefed or argued to

the state supreme court or obvious in the record it reviewed."

Wilson v. Sellers, 138 S.Ct. 1188, 1192 (2018) (Wilson).

                 V.   INEFFECTIVE ASSISTANCE OF COUNSEL

       To prevail on his Sixth Amendment claims, Petitioner must

satisfy the two-pronged test set forth in Strickland v. Washington,

466 U.S. 668, 688 (1984), requiring that he show both deficient

performance (counsel's representation fell below an objective

standard of reasonableness) and prejudice (there is a reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different).        "For a third

of a century[,]" a counsel's performance has been considered

deficient only if counsel's performance is outside the wide range

of professionally competent assistance. Meders, 2019 WL 101161, at

*10.   In order to obtain habeas relief, a counsel's errors must be

so great that they actually adversely effect the defense. In order

to satisfy this prejudice prong, the reasonable probability of a

different result must be "a probability sufficient to undermine

confidence in the outcome."       Strickland, 466 U.S. at 694.



                                   - 8 -
     A state court's adjudication of an ineffectiveness claim is

accorded great deference.

          "[T]he   standard    for   judging   counsel's
          representation is a most deferential one."
          Richter, - U.S. at -, 131 S.Ct. at 788. But
          "[e]stablishing    that   a    state   court's
          application of Strickland was unreasonable
          under § 2254(d) is all the more difficult. The
          standards created by Strickland and § 2254(d)
          are both highly deferential, and when the two
          apply in tandem, review is doubly so." Id.
          (citations and quotation marks omitted). "The
          question is not whether a federal court
          believes the state court's determination under
          the Strickland standard was incorrect but
          whether that determination was unreasonable -
          a substantially higher threshold." Knowles v.
          Mirzayance, 556 U.S. 111, 123, 129 S.Ct. 1411,
          1420, 173 L.Ed.2d 251 (2009) (quotation marks
          omitted). If there is "any reasonable argument
          that    counsel     satisfied     Strickland's
          deferential standard," then a federal court
          may not disturb a state-court decision denying
          the claim. Richter, - U.S. at -, 131 S.Ct. at
          788.

Hittson v. GDCP Warden, 759 F.3d 1210, 1248 (11th Cir. 2014), cert.

denied, 135 S.Ct. 2126 (2015); Knowles v. Mirzayance, 556 U.S. 111,

123 (2009).   Thus, "[i]n addition to the deference to counsel's

performance mandated by Strickland, the AEDPA adds another layer of

deference--this one to a state court's decision--when we are

considering whether to grant federal habeas relief from a state

court's decision." Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th

Cir. 2004), cert. denied, 544 U.S. 982 (2005).       As a result,

"[s]urmounting Strickland's high bar is never an easy task."

Padilla v. Kentucky, 559 U.S. 356, 371 (2010).




                              - 9 -
             VI.    FINDINGS OF FACT AND CONCLUSIONS OF LAW

                                    A.    Ground One

        In his first ground for habeas relief, Petitioner raises a

claim of ineffective assistance of counsel for failure to properly

advise Petitioner of the consequences if he chose to testify in his

own behalf.        A comparable claim was raised by Petitioner in his

Rule 3.850 motion in claim one.                Ex. I at 2-5.      The trial court

denied relief.       Id. at 37.         Petitioner appealed the denial of this

ground, id. at 60-61, and the 1st DCA affirmed.                Ex. L.

        The record demonstrates Petitioner exhausted his state court

remedies. Respondents agree that this claim was adjudicated on its

merits in the state courts.                  Response at 20-22.          After due

consideration,          this    Court    concludes   Petitioner     is   unable   to

establish that the state court decision denying this ground was

contrary    to     or    an     unreasonable    application    of   federal   law.

Although the decision of the trial court is quite succinct, this

Court is not here to grade the writing of the trial court or

flyspeck its analysis.               Additionally, this Court presumes the

factual determinations are correct, 28 U.S.C. § 2254(e)(1), and

simply asks whether the determination was unreasonable.

        In denying relief, the trial court opined:             "[t]he Court held

a full dialogue with the Defendant regarding his desire to maintain

his right to remain silent and not become a witness in the case.

Therefore, the record refutes the allegations contained in Ground

One."    Ex. I at 37.          The record demonstrates that during the charge

                                          - 10 -
conference, the court addressed the issue of Petitioner's prior

convictions.     Ex. C at 229.          The court asked whether there was

anything to impeach Petitioner with if he elected to testify.                 Id.

Defense counsel confirmed there were eight prior felony convictions

and five misdemeanor crimes of dishonesty.            Id. at 229-30.

      The   trial    record    shows    shortly   after   the   state    rested,

Petitioner's counsel informed the court that he believed Petitioner

would testify.       Ex. C at 228.       After the charge conference, the

court gave defense counsel an opportunity to speak with Petitioner.

Id. at 232.    Defense counsel announced, after further discussion,

Petitioner decided he would not be testifying. Id. The court took

the   opportunity      to   go   over     Petitioner's    decision      and   the

ramifications of his decision. Id. The court took sworn testimony

from Petitioner.      Id.     The following colloquy took place:

                 THE COURT: So, let's back way up and say,
            do you understand –- and this is going to
            sound silly, some of it. Do you understand
            this is a criminal case and you have a
            constitutional right to remain silent, nobody
            can make you testify in your case.      Do you
            understand do you understand that?

                    THE DEFENDANT: Yes.

                  THE COURT: And now, you could testify,
            you could waive that right and become a
            witness, and if you did, then you'd take the
            stand you'd be treated like any other witness,
            asked questions by your lawyer and cross-
            examined by the State.      Do you understand
            that?

                    THE DEFENDANT: Yes.



                                       - 11 -
               THE COURT: And we talked a little bit
          about prior felony convictions, they could ask
          you about that.

               THE DEFENDANT: Yes, sir.

                THE COURT: They can also ask you about
          prior     misdemeanor   offenses    involving
          dishonesty, or something like that. And, of
          course, they could ask you a bunch of other
          stuff too.    Do you understand that?   About
          what happened on that day.

               THE DEFENDANT: Yes, sir.

               THE COURT: Okay.    Now, I'm sure you've
          had discussions back and forth with your
          lawyer, maybe you've even had family and
          friends talk to you, and you thought about it
          yourself about whether I should or shouldn't
          take the stand, whether I want to take the
          stand or not want to take the stand. I don't
          need to know about all the discussions, I just
          need to know that after all of that, you
          understand that the decision to testify or not
          is yours?

          THE DEFENDANT: It's my decision.

          THE COURT: Perfect.     It's all –- it's an
          individual choice.

          THE DEFENDANT: Right.

          THE COURT: I mean, you can get all the advice
          in the world, but at the end of the day,
          you've got to make that choice.

          THE DEFENDANT: It's absolutely my decision.

          THE COURT: Right. And so you're going [sic]
          making the final decision to exercise your
          right to remain silent, you can stand by the
          constitution?

          THE DEFENDANT: Yes, sir.

Ex. C at 233-35.

     The court continued:
                             - 12 -
            THE COURT: Okay. Has anybody threatened you
            or coerced you or promised you anything to do
            it that way?

            THE DEFENDANT: No, sir, I made my decision on
            my own.

            THE COURT: Beautiful. Are you now under the
            influence of any drugs or alcohol or mental
            condition   that   would    keep   you   from
            understanding what you're doing or cloud your
            mind on making that decision?

            THE DEFENDANT: No, sir.

            THE COURT: Okay.      So you're freely and
            voluntarily exercising your right to remain
            silent and independently doing that on your
            own; am I right?

            THE DEFENDANT: Yes, sir.

Id. at 235.

     Importantly, when it came time for Petitioner to announce his

decision as to whether to testify or not, the court gave Petitioner

more time to discuss the decision with his attorney. After further

discussion with counsel, Petitioner decided not to testify.             The

court conducted a very thorough colloquy to ensure that Petitioner

knew his rights and understood the ramifications if he elected to

testify. The number of offenses that the jury would hear about had

previously been announced, eight felonies and five misdemeanors

involving   dishonesty,   and   Petitioner   stated   he   made   his   own

decision not to testify.

     It is also important to recognize that after the lunch break,

defense counsel asked the trial court to make one final inquiry as

to whether Petitioner desired to testify.       Ex. C at 239-40.        The
                             - 13 -
court complied with this request and asked Petitioner whether his

position remained the same.          Id. at 240.          Petitioner responded in

the affirmative and confirmed that he did not want to testify. Id.

     The    trial     court   found       the    record    refuted    Petitioner's

allegation     that    counsel      was    ineffective       in    misleading     the

Petitioner regarding the consequences if he chose to testify on his

own behalf.    Ex. I at 37.      The 1st DCA affirmed the decision of the

trial court without opinion.              Ex. L.     Pursuant to Wilson, it is

assumed the 1st DCA adopted the reasoning of the trial court in

denying the Rule 3.850 motion.              The state has not attempted to

rebut this presumption.        Deference under AEDPA should be given to

the last adjudication on the merits provided by the 1st DCA.

     When    considering      the   claim       of   ineffective     assistance    of

counsel, this Court must try to eliminate the distorting effects of

hindsight, as counseled to do so in Strickland, 466 U.S. at 689.

Given due consideration, the Florida court's decision is not

inconsistent with Supreme Court precedent, including Stickland and

its progeny.    The state court's adjudication of this claim is not

contrary to or an unreasonable application of Strickland, or based

on an unreasonable determination of the facts. As such, ground one

is due to be denied.

     Alternatively, Petitioner has failed to establish that his

proposed testimony, weighed against the jury learning of his

deplorable criminal record, would have changed the outcome of the

trial.     See Response at 21-22.           Petitioner contends, if he had

                                      - 14 -
testified, he would have taken the stand and said Mr. Charles

Carter, the landlord, was stealing stuff out of Petitioner's room.

Petition at 7. As noted by Respondents, given the nominal value of

this proffered testimony, and the very prejudicial impact of the

disclosure    of   eight   felonies   and   five   misdemeanor   crimes   of

dishonesty to the jury, counsel's performance was not deficient,

even assuming counsel strongly advised Petitioner not to take the

stand.   Under these circumstances, trial counsel did not act

outside the broad range of reasonable assistance under prevailing

professional standards in failing to advise Petitioner to take the

stand and testify that his landlord was "stealing stuff" out of

Petitioner's room.

                              B.   Ground Two

     In his second ground for habeas relief, Petitioner raises a

claim of ineffective assistance of counsel for failure to present

a prescription defense.      Again, this Court will not grade or parse

the trial court's decision in rejecting this claim.              In denying

ground two of the Rule 3.850 motion, the trial court found:

                  Defendant alleges that Counsel was
             ineffective for failing to subpoena records
             indicating that Defendant had been prescribed
             hydrocodone since 2009.    The fact that the
             Defendant may have had a prescription for
             hydrocodone would not be a defense to being in
             possession of, and selling to the Jacksonville
             Sheriff's Office, 72 hydrocodone pills.

Ex. I at 37-38.     The 1st DCA affirmed.       Ex. L.

     Petitioner is unable to establish the state court decision

denying this ground was contrary to or an unreasonable application
                              - 15 -
of federal law.    The record demonstrates the trial court found no

deficient performance on the part of counsel for failing to present

a non-viable defense to the charge of trafficking in hydrocodone.

As Petitioner has failed to satisfy the deficiency prong of the

Strickland test, the Court need not address the prejudice prong.

Bester v. Warden, 836 F.3d 1331, 1337 (11th Cir. 2016), cert.

denied, 137 S.Ct. 819 (2017).

     Petitioner appealed the denial of his Rule 3.850 motion.

Pursuant to Wilson, it is assumed the 1st DCA adopted the reasoning

of the trial court in denying the Rule 3.850 motion.         The state has

not attempted to rebut this presumption.         Deference under AEDPA

should be given to the last adjudication on the merits provided by

the 1st DCA.      Upon review, the Florida court's decision is not

inconsistent with Supreme Court precedent, including Stickland and

its progeny.     The state court's adjudication of this claim is not

contrary to or an unreasonable application of Strickland, or based

on an unreasonable determination of the facts. As such, ground two

is due to be denied.

     In the alternative, evidence of a prescription would have been

cumulative.    The state introduced the pill bottle, state's exhibit

E (received in evidence as state's exhibit No. 5), which exhibited

Petitioner's name and address and a prescription filled at the

pharmacy   the    day   before   the   crime.      Ex.   C    at   183-85.

Significantly, the pill bottle is shown during the video that was

published for the jury.     Id. at 170-78.      Thus, defense counsel's

                                 - 16 -
performance was not rendered deficient by failing to obtain a

subpoena for prescription records.             Petitioner is not entitled to

relief on ground two of the Petition.

                               C.    Ground Three

     In    his   third     ground,    Petitioner      raises   a   claim   of    the

ineffective      assistance    of    counsel    for    failure     to   object    to

possession as a lesser-included offense. The trial court, assuming

counsel failed to object to the lesser included instruction, found

the claim without merit "as the Defendant was not convicted of a

lesser included offense," but was convicted of trafficking.                 Ex. I

at 38.     The 1st DCA affirmed.       Ex. L.

     The Amended Information charges: "Trafficking in Morphine,

Opium, Oxycodone, Heroin, Hydrocodone or Their Derivatives."                     Ex.

A at 25.     In pertinent part, it states Petitioner, on May 28, 2014,

in   Duval     County,     Florida,     "did    knowingly      sell,    purchase,

manufacture, deliver, bring into the State, or was knowingly in

actual or constructive possession of four (4) grams or more or a

mixture of four (4) grams or more of Morphine, Opium, Oxycodone,

Heroin, Hydrocodone, or a salt, isomer, or salt of an isomer

thereof, to-wit: 28 grams or more but less than 30 kilograms of

Hydrocodone[.]"      Id.

     Upon review, the record demonstrates defense counsel did not

object to the instruction on the lesser-included crime during the

charge conference.         After the charge conference, the trial court

asked Petitioner if he were satisfied with the jury instructions.

                                      - 17 -
Id. at 240.     Petitioner asked to look at the instructions.     Id.

The court granted him the opportunity to do so.     Id.

     The record demonstrates the defense announced satisfaction

with the instructions.     The record shows, after instructing the

jury on the crime of trafficking in hydrocodone, Ex. C at 268-71,

the trial court instructed the jury on the lesser-included crime of

possession of a controlled substance.     Id. at 272-73.   After the

instructions were read to the jury, the court asked if there were

any exceptions or objections to the instructions read to the jury.

Id. at 286.     There were none from the defense.   Id. at 287.   The

court asked Petitioner if he had any exceptions or objections, and

he said "[n]o, they're okay."    Id.

     Petitioner has failed to demonstrate prejudice in that he was

not convicted of any lesser-included offense.       The trial court

instructed the jury:    "if you decide that the main accusation has

not been proven beyond a reasonable doubt, you will next need to

decide if the defendant is guilty of any lesser-included crime."

Ex. C at 272.    In this instance the jury found the main accusation

proven beyond a reasonable doubt, so it never reached the issue of

proof of any lesser-included offense.    In finding the state proved

all elements of the greater offense, and in deciding the quantity

of the substance, the jury completed its deliberation.     Here, the

Court assumes the jury followed the law and the instructions.




                                - 18 -
      The trial court denied this claim of ineffective assistance of

counsel.     Ex. I at 38.       The 1st DCA affirmed the decision of the

trial court.      Ex. L.       The Court assumes the 1st DCA adopted the

reasoning of the trial court.               This presumption has not been

rebutted.

      There is a qualifying state court decision and AEDPA deference

is warranted.        The adjudication of the state court, the 1st DCA,

resulted in a decision that involved a reasonable application of

clearly established federal law, as determined by the United States

Supreme Court.       Therefore, Petitioner is not entitled to relief on

ground three because the state court's decision was not contrary to

clearly established federal law, Strickland and its progeny, did

not involve an unreasonable application of clearly established

federal law, and was not based on an unreasonable determination of

the facts.      Ground three is due to be denied.

      Alternatively, the evidence supported this instruction on a

permissive lesser included offense, and Petitioner's counsel's

performance     was    not   deficient   for    failing   to     object   to   the

instruction.      Wardell v. State, 901 So.2d 289, 290 (Fla. 5th DCA

2005).   Indeed, it may be considered error to fail to request the

instruction when trafficking is charged not only via sale, but with

possession.     See Williams v. McDonough, No. 4:04CV496-RH/WCS, 2006

WL   1687836,    at    *10   (N.D.   Fla.    June   15,   2006)    (finding     an

instruction     on    simple    possession     required   when    charged      with



                                     - 19 -
possession with intent to sell, unless there is a total lack of

evidence on the lesser offense).

     Based on the trial record, there was clearly evidence of

possession based on Detective Zachary Anderson's testimony.   Ex. C

at 164.    Under these circumstances, it was not unreasonable for

defense counsel to believe that the jury should be given the option

to find the commitment of a second degree felony, punishable by no

more than 15 years, versus having the jury's only option being a

finding of guilt for a first degree trafficking felony punishable

by a minimum mandatory term of 25 years, or a finding of not

guilty, particularly based on the evidence, including the testimony

of the state's witnesses and the video evidence presented at trial.

                           D.   Ground Four

     In his fourth ground for habeas relief, Petitioner raises a

claim of ineffective assistance of counsel for failure to object to

jury instructions that included the offenses of purchase and

possession, conduct that was not illegal due to Petitioner's valid

prescription, and in light of the jury's return of a general

verdict.   The trial court found the claim to be without merit.   Ex.

I at 38.    The 1st DCA affirmed the decision of the trial court.

Ex. L.    Pursuant to Wilson, it is assumed the 1st DCA adopted the

reasoning of the trial court in denying the Rule 3.850 motion. The

state has not attempted to rebut this presumption. Deference under

AEDPA should be given to the last adjudication on the merits

provided by the 1st DCA.

                                - 20 -
     The     Court       finds        AEDPA   deference    is    warranted.     The

adjudication of the state court resulted in a decision that

involved a reasonable application of clearly established federal

law, as determined by the United States Supreme Court.                  Therefore,

Petitioner is not entitled to relief on ground four because the

state court's decision was not contrary to clearly established

federal law, Strickland                and its progeny, did not involve an

unreasonable application of clearly established federal law, and

was not based on an unreasonable determination of the facts.

Ground four is due to be denied.

     In the alternative, the Court finds Petitioner is not entitled

to habeas relief on ground four.               The Court recognizes Petitioner

was convicted of a higher offense, trafficking, not possession.

Both offenses were discussed during the charge conference, and no

objections were made.             As vetted in the conference, the court

instructed    the    jury        on    trafficking   and   the    lesser   offense,

possession. Not only was the defense put on notice of the charges,

the defense agreed to the instructions.

     In its instructions, the trial court told the jury, in order

to prove the crime of trafficking in hydrocodone, the state had to

prove, beyond a reasonable doubt, three elements:

                  First. That the defendant, Randy Andrew
             Anderson, did knowingly sell, purchase,
             manufacture, deliver, bring into the State, or
             was in actual or constructive possession of a
             certain substance.

                    2.    The substance was hydrocodone.

                                          - 21 -
                   And, 3.   The hydrocodone weighed four
              grams or more.

Ex. C at 268.

       The    court     defined   the    terms   sell,    manufacture,    actual

possession, and constructive possession. Id. at 268-69. The court

further instructed that if the jury found Petitioner guilty of

trafficking in hydrocodone, the jury must also address the quantity

of the substance involved.            Id. at 271.

       Thereafter, the court instructed the jury on the lesser-

included crime of possession of a controlled substance.                   Id. at

272.      The court instructed that hydrocodone is a controlled

substance, and,

                   To prove the crime of possession of a
              controlled substance as a lesser-included
              charge to the count of trafficking in
              hydrocodone,  the   State  must   prove  the
              following three elements beyond a reasonable
              doubt:

                      1.    The defendant knew           of   the
                      presence of a substance.

                      2. The defendant exercised control
                      or ownership over that substance.

                      And    3.    The      substance         was
                      hydrocodone.

Id. at 272-73.

       The amended information charged Petitioner with engaging in

the prohibited conduct outlined in Fla. Stat. § 893.135(1)(c),

including sell, purchase, manufacture, deliver, bring into the

State, or actual or constructive possession of hydrocodone or a

mixture      thereof.      Ex.    A   at 25.        Although    charged   in   the
                                       - 22 -
conjunctive, there was proof of the sale of the hydrocodone

sufficient to support the conviction.         The jury found Petitioner

guilty of trafficking in hydrocodone as charged in the information.

Ex. C at 288.      The jury also found that the quantity of the

substance was 28 grams or more but less than 30 kilograms.            Id.

Thus, Petitioner was not convicted of an uncharged offense.           As

such, there was no due process violation.

     At trial, there was abundant evidence that Petitioner sold the

hydrocodone and accepted JSO funds.        Detective Anderson testified

Petitioner handed the pill bottle to Mr. Carter, and Mr. Carter

handed the pill bottle to the detective.             Id. at 165.      The

detective handed $300 to Mr. Carter, and Mr. Carter handed the

money to Petitioner.      Id. at 166.       Petitioner gave an unknown

amount of money to Mr. Carter.     Id.     The video shows Petitioner is

present in the house at the inception of the deal, and it briefly

shows him sitting near the doorway of the house as the detective

departs, after the exchange of JSO funds for pills.        Also of note,

the detective displays the funds and the pill bottle on camera.

     Counsel's performance was not deficient for failing to object

to   the   jury   instructions.      Moreover,     Petitioner   has   not

demonstrated prejudice.    Therefore, he has failed to satisfy the

two-pronged standard under Strickland.        Petitioner is not entitled

to habeas relief on this claim.




                                  - 23 -
                                E.   Ground Five

      In his fifth ground, Petitioner claims the state used false or

misleading testimony in violation of Giglio.               Petitioner raised

this claim in ground eight of the amended Rule 3.850 motion.               Ex.

I at 47-51.    The trial court addressed this ground as raising both

a claim of ineffective assistance of counsel and a Giglio claim.

Id. at 58.    In denying Petitioner's eighth ground, the court held:

             The Defendant's allegation does not rise to
             the level of ineffective assistance of
             counsel.       The    Defendant's    counsel's
             performance was not deficient, nor were any
             alleged errors made by Defense counsel so
             serious that counsel was not functioning as
             "counsel guaranteed the Defendant by the Sixth
             Amendment". The Court finds that Defendant's
             allegation is without merit and that the
             Defendant was not deprived of a fair trial.

Id.   The 1st DCA affirmed the decision of the trial court.              Ex. L.

      Although Petitioner did not precisely reference a claim of

ineffective assistance of counsel in ground eight of his amended

Rule 3.850 motion, he did assert counsel knew the testimony was

false and misleading and he failed to object to it, an assertion

construed    by   the   trial    court   to   be   a   claim   of   ineffective

assistance of counsel.          Ex. I at 48-49.        Additional statements

support this conclusion.         On appeal, Petitioner said his amended

Rule 3.850 motion added two additional claims of ineffective

assistance of counsel.      Ex. J at 2.       He further argued "[a]ll of

Defendant's claims alleged ineffectiveness of counsel."               Id. at 6.



                                     - 24 -
     Pursuant to Wilson, it is assumed the 1st DCA adopted the

reasoning of the trial court in denying the claims of ineffective

assistance of trial counsel and a Giglio violation.             Deference

under AEDPA should be given to the last adjudication on the merits

provided by the 1st DCA.     As such, Petitioner's is not entitled to

habeas relief.

     Given due consideration, the Florida court's decision is not

inconsistent with Supreme Court precedent, including Stickland and

Giglio.   The state court's adjudication is not contrary to or an

unreasonable application of Strickland or Giglio, or based on an

unreasonable determination of the facts.

     In the alternative, the Court finds Petitioner is not entitled

to relief on this ground.     The video belies Petitioner's assertion

that the prosecutor provided false or misleading testimony.             When

Mr. Carter (Voice 2, the co-defendant) and Petitioner (Voice 3)

enter the house, they are shown on camera.        Mr. Carter introduces

Petitioner to the undercover detective, Detective Anderson.         Ex. C

at 174.    Detective Anderson speaks to Petitioner.           Id. at 176.

Near the conclusion of Detective Anderson's visit, Petitioner is

captured on camera, sitting next to the door of the house.               Id.

Petitioner is not entitled to relief on ground five.

                             F.   Ground Six

     In   his   sixth   ground,   Petitioner   claims   he   received    the

ineffective assistance of counsel at trial based on his counsel's

failure to object to or challenge the aggregate weight of the
                            - 25 -
pills.   He relies on the fact that when the pills were submitted to

the property room, they weighed 30.70 grams (Doc. 17-7). At trial,

Katherine Bible, a senior crime laboratory analyst for the Florida

Department of Law Enforcement (FDLE), testified the net weight of

the tablets prior to her testing them was 30.64 grams.      Ex. C at

215.   The jury found the quantity of the substance involved was 28

grams or more but less than 30 kilograms.    Ex. A at 27.

       Additionally, Petitioner claims the aggregate weight of the

tablets should have been only 24.1 grams.     Petition at 16.   With

respect to this contention, he relies on the holding in Hayes v.

State, 750 So.2d 1 (Fla. 1999) (construing legislative intent

concerning aggregate weight to be just the dosage of hydrocodone in

each table).    Ex. I at 52-53.

       Petitioner raised his claim of ineffective assistance of

counsel in ground nine of his amended Rule 3.850 motion.    Ex. I at

52-54.   The trial court succinctly set forth the claim:

                With regard to the Defendant's second
           (ninth) ground for relief, the Defendant
           alleges that trial counsel was ineffective for
           failing to object or challenge the "aggregate
           weight of the pills that are inconsistent with
           the aggregate weight indicated on the property
           storage card and the mathematical aggregate
           calculation". The Defendant admits that the
           aggregate weight of the pills in question
           exceeded 28 grams.     However, the Defendant
           argues that the calculation of the weight
           should only be as it relates to the weight of
           the Hydrocodone.

Id. at 58-59.


                                  - 26 -
      Although the minor discrepancy in the weight of the pills

(30.70 grams compared to 30.64 grams) was not addressed at trial,

either weight was certainly sufficient to place the total weight of

the pill's mixture of hydrocodone at or over 28 grams, as found by

the   jury.      Thus,   counsel   performance   was   not   deficient   for

challenging this slight discrepancy in weight, and Petitioner has

failed to show prejudice.

      With regard to Petitioner's claim that there was error in the

calculation, the trial court held:

                   The Defendant fails to recognize that the
              Statue [sic] contemplates selling, purchasing,
              manufacturing, delivering . . ., being in
              actual or constructive possession of . . .,
              hydrocodone . . ., "or any mixture containing
              any such substance".    The Court finds that
              Defendant's allegation is without merit.

Id. at 59.

      The testimony at trial did not reveal how much, or how little

hydrocodone was in each pill.         It simply confirmed the randomly

selected tablets contained hydrocodone.          Ex. C at 215-17.        Ms.

Bible tested about .08 grams of each randomly selected tablet. Id.

at 219. She did not quantify the amount of hydrocodone; therefore,

she could not specify the amount of hydrocodone, as opposed to

anything else, in a tablet.        Id. at 222.

      The amended information charged Petitioner did knowingly sell,

purchase, manufacture, deliver, bring into the State, or was

knowingly in actual or constructive possession of four (4) grams or

more or a mixture of four (4) grams or more of Hydrocodone, and it
                              - 27 -
amounted to 28 grams or more but less than 30 kilograms of

Hydrocodone. Ex. A at 25 (emphasis added). In this regard, "[f]or

the purpose of clarifying legislative intent regarding the weighing

of a mixture containing a controlled substance . . ., the weight of

the controlled substance is the total weight of the mixture,

including the controlled substance and any other substance in the

mixture."      Fla. Stat. § 893.135(6), Trafficking (effective July 1,

2008).4   See also Wilder v. State, 194 So.3d 1050, 1052-53 (1st DCA

2016) (recognizing the legislature's disapproval of the opinion in

Hayes, 750 So.2d 1 (Fla. 1999), and explicitly denouncing Hayes as

incorrectly construing legislative intent).

      As such, Petitioner's counsel's performance was not below

reasonably competent assistance for failing to object or challenge

the aggregate weight of the pills. Moreover, Petitioner has failed

to   satisfy    the   prejudice   prong   of   Strickland.   There   is   no

reasonable probability that, but for this alleged deficiency of

counsel, the result of the proceeding would have been different.

      Pursuant to Wilson, it is assumed the 1st DCA adopted the

reasoning of the trial court in denying the Rule 3.850 motion. The

state has not attempted to rebut this presumption. Deference under

AEDPA should be given to the last adjudication on the merits

provided by the 1st DCA.




      4
      Notably, Petitioner was charged in 2014 for an offense that
occurred on May 28, 2014.
                             - 28 -
       Given due consideration, the Florida court's decision is not

inconsistent with Supreme Court precedent, including Stickland and

its progeny.        The state court's adjudication of this claim is not

contrary to or an unreasonable application of Strickland, or based

on an unreasonable determination of the facts. As such, ground six

is due to be denied.

                                 G.    Ground Seven

       In    his     seventh    ground,     Petitioner   raises      a    claim   of

ineffective assistance of counsel for failure to request a jury

instruction        on    a   necessarily    lesser   included   offense:       sale.

Petitioner raised this claim in ground five of his Rule 3.850

motion.      Ex. I at 15-17.          The trial court rejected this claim as

being without merit.           Id. at 38.

       The record shows defense counsel announced he was satisfied

with the proposed instructions.              Ex. C at 239.      The trial court

instructed the jury on the crime of trafficking in hydrocodone, Ex.

C at 268-71, and the lesser-included crime of possession of a

controlled substance. Id. at 272-73. The defense did not have any

exceptions or objections to the instructions.                   Id. at 286-87.

Petitioner did not have any exceptions or objections to the

instructions.           Id. at 287.

       Not only does the record demonstrate Petitioner was satisfied

with   the    instructions,        Petitioner   has   failed    to       demonstrate

prejudice.         The trial court instructed the jury:           "if you decide

that the main accusation has not been proven beyond a reasonable
                             - 29 -
doubt, you will next need to decide if the defendant is guilty of

any lesser-included crime."    Ex. C at 272.   In this instance, the

jury found the main accusation proven beyond a reasonable doubt, so

it necessarily never reached the issue of proof of any lesser-

included offense, assuming the jury followed the instructions and

the law.

     The trial court denied this claim of ineffective assistance of

counsel.     The 1st DCA affirmed the decision of the trial court.

Ex. L.   The Court assumes the 1st DCA adopted the reasoning of the

trial court.     This presumption has not been rebutted.

     There is a qualifying state court decision and AEDPA deference

is warranted.     The adjudication of the state court, the 1st DCA,

resulted in a decision that involved a reasonable application of

clearly established federal law, as determined by the United States

Supreme Court.    Therefore, Petitioner is not entitled to relief on

ground seven because the state court's decision was not contrary to

clearly established federal law, Strickland and its progeny, did

not involve an unreasonable application of clearly established

federal law, and was not based on an unreasonable determination of

the facts.    Ground seven is due to be denied.

     Alternatively, although the evidence may have supported an

instruction on sale, Petitioner's counsel's performance was not

deficient for failing to request that instruction.         Apparently,

Petitioner is contending that the jury should have been given the

opportunity to employ its inherent power to pardon Petitioner by
                             - 30 -
convicting him of a lesser offense of sale, even though the jury

found Petitioner guilty of the greater offense.         Although Florida

has recognized the possibility of jury pardons and considered it

reversible error on direct appeal for failure to instruct on the

next immediate lesser included offense, Sanders v. State, 946 So.2d

953, 957 (Fla. 2006), that does not mean that a petitioner can

satisfy   the   prejudice    prong   of   Strickland   by   claiming   the

possibility of a jury pardon based on arbitrariness, whimsy,

caprice, nullification, and leniency.        This Court should presume

that a jury acts according to law.        Strickland, 466 U.S. at 694.

Here, the trial court instructed the jury to first determine

whether the major offense had been proven beyond a reasonable

doubt.    The jury found the state proved its trafficking case

against Petitioner.      Therefore, Petitioner "has no entitlement to

the luck of a lawless decisionmaker[.]" Id. at 695.

     Petitioner    has    suffered   no   prejudice    by   this   alleged

deficiency of counsel.      There is no reasonable probability that,

but for counsel's alleged unprofessional errors, the result of the

proceeding would have been different. For it to be different, this

Court would have to assume that the jury would "violate its oath,

disregard the law, and ignore the trial court's instructions."

Sanders, 946 So.2d at 959.     Failing to satisfy the prejudice prong

of Strickland, Petitioner is not entitled to habeas relief on

ground seven.   See Cornelius James, III, Petitioner v. Sec'y, Fla.

Dep't of Corr., No. 3:16-cv-491-J-34JRK, 2019 WL 109314, at *10
                             - 31 -
(M.D.     Fla.   Jan.    4,    2019)     (rejecting     petitioner's      claim     of

ineffective assistance of counsel relying on a prejudice allegation

based solely on the conceptual possibility of a jury pardon when

the jury found the state proved each element of the greater

offense, as the mere possibility of a jury exercising its pardon

power cannot form the basis for a finding of prejudice to support

an ineffective assistance of counsel claim in post conviction

proceedings).

                                 H.     Ground Eight

        In his eighth ground for relief, Petitioner raises a claim of

the   ineffective       assistance      of   counsel    for    not    requesting    an

instruction on the prescription defense.                 Petitioner raised this

claim in ground six of his Rule 3.850 motion.                 Ex. I at 17-19.      The

trial court found this allegation to be without merit and denied

relief.     Id. at 38.        The 1st DCA affirmed.        Ex. L.

        Since    defense      counsel    did   not     present   "a    prescription

defense," counsel's performance was not deficient for failing to

request an instruction on that defense.                    Thus, Petitioner has

failed to satisfy the first prong of Strickland.                     The Court need

not reach the prejudice prong.

        As noted previously, the trial court found, even assuming

proof of a prescription for hydrocodone had been provided at trial,

it would not be a defense to being in possession of, and selling to

an undercover officer, 72 hydrocodone pills.                  Ex. I at 38.   Again,

as evidence, the state introduced Petitioner's pill bottle with his
                              - 32 -
name and address on it, containing tablets from a prescription

filled the day before the May 28, 2014 trafficking offense.     Under

these circumstances, failure to subpoena the prescription records

had no impact on the case.

     Pursuant to Wilson, it is assumed the 1st DCA adopted the

reasoning of the trial court in denying the Rule 3.850 motion.

This presumption has not been rebutted.       Deference under AEDPA

should be given to the last adjudication on the merits provided by

the 1st DCA.    The decision is not inconsistent with Supreme Court

precedent.     The state court's adjudication of this claim is not

contrary to or an unreasonable application of Supreme Court law, or

based on an unreasonable determination of the facts. Petitioner is

not entitled to habeas relief based on this claim.       Thus, ground

eight is due to be denied.

                           I.   Ground Nine

     In his ninth ground, Petitioner raises a claim of ineffective

assistance of counsel based on the cumulative errors of counsel.

Petition at 19.      He contends multiple deficiencies of counsel

outlined in the grounds of the Petition resulted in an unfair

trial.   Id.   Petitioner exhausted this ground in the state court

system by presenting it to the trial court as ground seven of the

Rule 3.850 motion.    Ex. I at 19-20.    The trial court denied this

claim, id. at 38, and the 1st DCA affirmed.     Ex. L.

     The cumulative error doctrine provides:


                                - 33 -
           "an aggregation of non-reversible errors
           (i.e., plain errors failing to necessitate
           reversal and harmless errors) can yield a
           denial of the constitutional right to a fair
           trial, which calls for reversal." United
           States v. Baker, 432 F.3d 1189, 1223 (11th
           Cir. 2005) (internal quotation marks omitted).
           We address claims of cumulative error by first
           considering the validity of each claim
           individually, and then examining any errors
           that we find in the aggregate and in light of
           the trial as a whole to determine whether the
           appellant was afforded a fundamentally fair
           trial. See United States v. Calderon, 127 F.3d
           1314, 1333 (11th Cir. 1997).

Morris v. Sec'y, Dept. of Corr., 677 F.3d 1117, 1132 (11th Cir.

2012).

     Since Petitioner's ineffective assistance of counsel claims

are insufficient individually, raising them cumulatively does not

render them sufficient.   Robertson v. Chase, No. 1:07-CV-0797-RWS,

2011 WL 7629549, at *23 (N.D. Ga. Aug. 12, 2011) (citations

omitted), report and recommendation adopted by No. 1:07-CV-797-RWS,

2012 WL 1038568 (N.D. Ga. Mar. 26, 2012), aff'd by 506 F. App'x 951

(11th Cir. 2013), cert. denied, 571 U.S. 842 (2013).   In following

this maxim, the trial court found no merit to any of the grounds of

the post conviction motion and denied the claim of cumulative

effect.   See Ex. I at 37-39, 58-59.

     In Forrest v. Fla. Dep't of Corr., 342 F. App'x 560, 564 (11th

Cir. 2009) (per curiam) (citing United States v. Cronic, 466 U.S.

648, 659 n.26 (1984)), cert. denied, 562 U.S. 589 (2010), the

Eleventh Circuit recognized the Supreme Court has not specifically


                               - 34 -
addressed the applicability of the cumulative error doctrine when

addressing an ineffective assistance of trial counsel claim, but

the Supreme Court has held there is no basis for finding a

constitutional    violation   unless    the    petitioner     can    point   to

specific errors of counsel which undermined the reliability of the

finding of guilt. Thus, a cumulative errors of counsel claim lacks

merit without a showing of specific errors of counsel which

undermine the conviction in their cumulative effect, amounting to

prejudice.

     The ninth ground for relief is due to be denied because

Petitioner has not demonstrated any of his trial counsel's alleged

errors,   considered   alone,   rise    to    the    level   of   ineffective

assistance   of   counsel;    therefore,      there    are   no     errors   to

accumulate, and Petitioner is not entitled to relief.                  As the

threshold standard of Strickland has not been met, Petitioner has

also failed to demonstrate that his trial was fundamentally unfair

and his counsel ineffective.      The Court finds Petitioner has not

shown specific errors which undermined the conviction in their

cumulative   effect;   therefore,      he    has    failed   to   demonstrate

prejudice.

     Not only is Petitioner not entitled to relief on his Sixth

Amendment claim, he is also not entitled to habeas relief on his

Fourteenth Amendment claim, to the extent he has raised one.                 He

has not shown a deprivation of due process of law:


                                 - 35 -
          [he] has not demonstrated error by trial
          counsel; thus, by definition, [Petitioner] has
          not demonstrated that cumulative error of
          counsel deprived him of a fair trial.      See
          Yohey v. Collins, 985 F.2d 222, 229 (5th Cir.
          1993) (explaining that because certain errors
          were not of constitutional dimension and
          others   were   meritless,   petitioner   "has
          presented nothing to cumulate").

Miller v. Johnson, 200 F.3d 274, 286 n.6 (5th Cir.), cert. denied,

531 U.S. 849 (2000).

     With respect to the claim of cumulative errors of counsel, the

1st DCA's decision is entitled to deference under AEDPA as the

Court assumes the 1st DCA adopted the reasoning of the trial court

in denying the post conviction motion.     This presumption remains

unrebutted.   Thus, Petitioner is not entitled to habeas relief on

ground nine of the Petition because the state court's decision was

not contrary to clearly established federal law, did not involve an

unreasonable application of clearly established federal law, and

was not based on an unreasonable determination of the facts in

light of the evidence presented in the state court proceedings.

     The Court finds Petitioner has not shown specific errors of

counsel which undermined his conviction in their cumulative effect;

therefore, the cumulative errors of counsel claim lacks merit. See

Forrest, 342 F. App'x at 564.   Thus, ground nine of the Petition is

due to be denied.




                                - 36 -
                              J.    Ground Ten

        In his tenth and final ground, Petitioner presents a claim of

a due process violation, contending the prosecutor amended the

information charging Petitioner with a more serious charge for

exercising his right to a jury trial.            Petitioner exhausted this

ground by raising it in his Second Motion for Postconviction Relief

(second Rule 3.850 motion).          Ex. Q1 at 1-14.      The trial court

denied this claim finding:

             the prosecutor is free to charge the Defendant
             with whatever charge they believe they can
             prove at trial.    The Court notes that some
             prosecutors charge Defendants with the most
             serious offense they believe they can prove
             from the outset of the case, while others may
             charge the Defendant with a lesser offense in
             an effort to negotiate a disposition prior to
             trial.

                  There is no evidence to indicate that
             anything done in this instance was vindictive
             in any way, shape or form, but rather the
             prosecutor's good faith belief that he/she had
             sufficient evidence to prove to a jury beyond
             a   reasonable  doubt   that   the   Defendant
             committed the offense charged.

Id. at 17.

        Petitioner appealed, id. at 19-20, and the 1st DCA per curiam

affirmed. Ex. Q2. Petitioner moved for rehearing, Ex. Q3, and the

1st DCA denied rehearing.      Ex. Q4.   The mandate issued February 2,

2018.     Ex. Q5.

        In his second Rule 3.850 motion, Petitioner alleged that

during    the   final   pre-trial   hearing   held   on   March   16,   2015,


                                    - 37 -
Petitioner's counsel requested the court to set the case for trial.

Ex. Q1 at 3.     The prosecutor informed the court that he had told

defense     counsel,      if    Petitioner     chose     to    go   to   trial,      the

information would be amended to charge Petitioner with trafficking

in 28 grams but less than 30 kilograms of hydrocodone.                    Id. at 3-4.

The court summarized what had occurred, reminding Petitioner that

he could have made a deal with the state, but Petitioner had not,

and he could have pled straight up to the court and the court could

have sentenced him from three years to eighty-four months, but

Petitioner elected not to do so.                  Id. at 4.         The court told

Petitioner the stakes were higher, as the state amended the

information and the court could sentence Petitioner to twenty-five

to thirty years.          Id.     The court again inquired as to whether

Petitioner still wanted to go to trial, and he said yes.                       Id.

        Petitioner urges this Court to find the timing of the amended

information    and     the      prosecutor's      statement     before    the   court

constituted sufficient proof of animus.                Id. at 5-6.       The Court is

not convinced by this contention.                 Prior to the March 16, 2015

hearing, the prosecutor had told defense counsel the information

would be amended if Petitioner chose to go to trial, and the

prosecutor revealed the substance of the conversation at the pre-

trial    hearing.      The      record    demonstrates        the   Assistant   State

Attorney    swore    to    the    allegations      set   forth      in   the   amended

information on March 12, 2015, several days prior to the final pre-


                                         - 38 -
trial hearing.   Ex. Q1 at 12.       The amended information's filing

date is March 16, 2015.      Id.

     The   Supreme   Court   has   revealed   that   it   is   "necessarily

accepted as constitutionally legitimate the simple reality that the

prosecutor's interest at the bargaining table is to persuade the

defendant to forgo his right to plea not guilty." Bordenkircher v.

Hayes, 434 U.S. 357, 364 (1978). It is also acceptable to confront

a defendant with the risk of a more severe sentence if he were to

proceed to trial.     Id.    See United States v. Astling, 733 F.2d

1446, 1452 (11th Cir. 1984) (rejecting a claim of prosecutorial

vindictiveness when the prosecutor pressed additional charges after

rejection of a plea bargain).           Here, based on the initially

recorded seized amount, 30.70 grams (72 tablets), the prosecutor

certainly had probable cause to believe Petitioner committed the

offense of trafficking in the amount of 28 grams or more but less

than 30 kilograms of Hydrocodone.       (Doc. 17-7).      Thus, it was in

the prosecutor's discretion to charge a lesser offense at the

outset to encourage plea bargaining, but once Petitioner insisted

he was going to trial, it was the prosecutor's prerogative to

elevate the charge based on justifiable standards.         Bordenkircher,

434 U.S. at 364-65.      Indeed, there is no violation of the Due

Process Clause of the Fourteenth Amendment presented by "the

unpleasant alternatives of forgoing trial or facing charges on

which he was plainly subject to prosecution[.]"           Id. at 365.


                                   - 39 -
     There is no evidence that the charge brought by the prosecutor

in the amended information was "not in the public interest[,]" but

rather a vindictive "penalty imposed on the defendant[.]"       United

States v. Goodwin, 457 U.S. 368, 384 (1982).       Instead, there was a

promise of governmental benefits, a bargain to induce a plea, which

Petitioner declined to accept.      Taylor v. Singletary, 148 F.3d

1276, 1281 (11th Cir. 1998), cert. denied, 525 U.S. 1109 (1999).

Moreover, there is no realistic likelihood of vindictiveness in

this case as the evidence, from the outset, clearly supported the

greater charge. United States v. Barner, 441 F.3d 1310, 1317 (11th

Cir. 2006).

     Petitioner is not entitled to habeas relief on this claim as

it has no merit.      Alternatively, the state court's decision is

entitled to AEDPA deference as there is a qualifying state court

decision.     Pursuant to Wilson, it is assumed the 1st DCA adopted

the reasoning of the trial court in denying the second Rule 3.850

motion.     The state has not attempted to rebut this presumption.

Deference under AEDPA should be given to the last adjudication on

the merits provided by the 1st DCA.      Ex. Q2.   The Florida court's

decision is not inconsistent with Supreme Court precedent.         The

state court's adjudication of this claim is not contrary to or an

unreasonable application of Supreme Court law, or based on an

unreasonable determination of the facts.     As such, ground ten, the

due process claim, is due to be denied.


                                - 40 -
        Accordingly, it is now

        ORDERED AND ADJUDGED:

        1.   The Petition (Doc. 1) is DENIED.

        2.   This action is DISMISSED WITH PREJUDICE.

        3.   The Clerk shall enter judgment accordingly and close this

case.

        4.   If Petitioner appeals the denial of his Petition, the

Court denies a certificate of appealability.5          Because this Court

has     determined   that    a   certificate   of   appealability   is   not

warranted, the Clerk shall terminate from the pending motions

report any motion to proceed on appeal as a pauper that may be

filed in this case.         Such termination shall serve as a denial of

the motion.




      5
      This Court should issue a certificate of appealability only
if a petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. § 2253(c)(2).     To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537 U.S.
322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893
n.4 (1983)).    Upon due consideration, this Court will deny a
certificate of appealability.

                                    - 41 -
     DONE AND ORDERED at Jacksonville, Florida, this 24th day of

January, 2019.




sa 1/18
c:
Randy Andrew Anderson
Counsel of Record




                             - 42 -
